DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the non-uniform spacing of claim 6, the different configurations of claim 7, the 90 degree opening spacing, and the 180 degree opening spacing must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the specification does not discuss the non-uniform spacing of claim 6 or the different configurations of claim 7. No new matter may be entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6 and 7 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. In the instant case, the non-uniform spacing of claim 6 and different configurations of claim 7 is new matter because it was not disclosed in the parent application.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “the coupler detachably engaged with an opening of the one or more openings freely slides within the opening during a range of motion of exercise” lacks antecedent basis and is indefinite because it is unclear if the coupler is being positively recited.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sides, Jr. (US 2014/0200119). 

    PNG
    media_image1.png
    775
    663
    media_image1.png
    Greyscale

Sides teaches regarding claim:

1. A resistance-based exercise device, comprising: a single, integral piece having: a bar (30) having a first distal end and a second distal end (ends with welded flanges/plates 54, [0037], FIG 11); a first engagement plate fixed to the first distal end; and a second engagement plate fixed to the second distal end (54s); the first and the second engagement plates are configured as a disk (as seen in FIG 11), with each disk having a center fixed to the first and the second distal ends of the bar (as seen in FIG 11); the first and the second engagement plates have one or more openings (56As and 56Bs) surrounding the center for detachably engaging one or more resistance bands of varying resistance level by a coupler (wherein bands 70 attached to clips 72 could be attached as claimed; NOTE: this feature is not positively recited by the claim).

2. The resistance-based exercise device as set forth in claim 1, wherein: the one or more openings are oriented at a 180-degree separation (see FIG 11– openings separated by approximately 180 degrees leftmost to rightmost and uppermost to lowermost in as much as applicant has shown the same).

3. The resistance-based exercise device as set forth in claim 1, wherein: the one or more openings are oriented at a 90-degree separation (see FIG 11 – openings separated by approximately 90 degrees leftmost to uppermost and rightmost to lowermost in as much as applicant has shown the same).

4. The resistance-based exercise device as set forth in claim I wherein: the bar has a compact form factor, comprised of an elongated, cylindrical piece (as seen in FIG 11, reasonably compact such that a single user can manipulate the device).

5. The resistance-based exercise device as set forth in claim I wherein: the one or more openings are equally distanced from the center, and are uniformly disposed between the center, disk peripheral edge, and one another (openings 56B are spaced as claimed in as much as applicant has shown the same).

6. The resistance-based exercise device as set forth in claim I wherein: the one or more openings are unequally distanced from the center, and are non- uniformly disposed between the center, disk peripheral edge, and one another (openings 56A are spaced as claimed, in as much as applicant has shown the same).

7. The resistance-based exercise device as set forth in claim 1 wherein: the one or more openings have different configurations (56A and 56B have different configurations as seen in FIGs 9-11).

8. The resistance-based exercise device as set forth in claim 1, wherein: an opening of the one or more openings has a first size; and a next opening of the one or more openings has a second size (each opening has a size; applicant has not claimed the sizes are different).

9. The resistance-based exercise device as set forth in claim 1 wherein: the coupler detachably engaged with an opening of the one or more openings freely slides within the opening during a range of motion of exercise (wherein the couplers 72 appear to be capable of this function, however it is not clear if this feature is being positively recited).

10. The resistance-based exercise device as set forth in claim 1 wherein: the first engagement plate and the second engagement plate are oriented perpendicular a longitudinal axis of the bar (as seen in FIG 11 in as much as applicant has shown the same).

11. The resistance-based exercise device as set forth in claim 1 wherein: the first engagement plate and the second engagement plate are parallel, with orientation of the one or more openings perpendicular to a longitudinal axis of the bar (as seen in FIG 11 in as much as applicant has shown the same).

12. A compact bar apparatus, comprising: a metal barbell; a first and a second metal disks that includes a center that is welded to each distal end of the barbell; the first and the second metal disks have one or more openings surrounding the center for detachably engaging one or more resistance bands of varying resistance level (all as discussed above, metal per [0034]).

13. The resistance-based exercise device as set forth in claim 11, wherein: the one or more openings are oriented at a 180-degree separation (as discussed above).

14. The resistance-based exercise device as set forth in claim 11, wherein: the one or more openings are oriented at a 90-degree separation(as discussed above).

15. A resistance-based exercise device, comprising of: a single, integral piece having: an elongated cylindrical bar that has a first distal end and a second distal end; a first engagement plate configured as a first disk having a first center fixed to the first distal end of the bar; the first disk includes: a first set of openings that are disposed on the first disk; and a second engagement plate configured as a second disk having a second center fixed to the second distal end of the bar; the second disk includes: a second set of openings that are disposed on the second disk (as discussed above and seen in FIG 11).

16. The resistance-based exercise device as set forth in claim 14, wherein: an opening of the first set of openings has a first size; and a next opening of the first set of openings has a second size (as discussed above).

17. The resistance-based exercise device as set forth in claim 14, wherein: the first set of openings have equal size (as discussed above; 56Bs have the same size as evidenced by their identical numbering).

18. The resistance-based exercise device as set forth in claim 14, wherein: an opening of the second set of openings has a first size; and a next opening of the second set of openings has a second size (as discussed above; applicant does not claim these sizes as different).

19. The resistance-based exercise device as set forth in claim 14, wherein: the second set of openings have equal size (56As have the same size as evidenced by their identical numbering).

20. The resistance-based exercise device as set forth in claim 14, wherein: the first set of openings are oriented at a 180-degree separation; the second set of openings are oriented at a 180-degree separation (as discussed above, in as much as applicant has shown the same).

21. The resistance-based exercise device as set forth in claim 14, wherein: the first set of openings are oriented at a 90-degree separation; the second set of openings are oriented at a 90-degree separation (as discussed above, in as much as applicant has shown the same).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARRETT K ATKINSON whose telephone number is (571)272-8117.  The examiner can normally be reached on 0800-1800 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GARRETT K ATKINSON/Primary Examiner, Art Unit 3784